Citation Nr: 0730582	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  97-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to the service-connected disability of post-
traumatic stress disorder (PTSD).

(The issue of entitlement to an effective date earlier than 
July 10, 1995 for a 70 percent rating for PTSD is addressed 
in a separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active 
military service from May 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2006, a statement of the case was issued in February 2007, 
and a substantive appeal was received in March 2007.

In July 2007, the veteran submitted additional medical 
evidence to the Board from a VA consultation held in May 
2007.  Accompanying this July 2007 submission, the veteran 
included a signed statement, dated June 2007, waiving RO 
consideration of the new evidence.  The new evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2006).

The Board observes that there was previously some confusion 
in the record regarding the veteran's representation.  In a 
separate appeal concerning the effective date of a PTSD 
disability rating, which has been before the Court of Appeals 
Veterans for Veterans Claims (Court), the veteran is 
represented by a private attorney.  Only that specific appeal 
involves the representation of the private attorney.  In some 
correspondence regarding this appeal regarding service 
connection for erectile dysfunction, there have been 
inconsistent references occasionally indicating that the 
private attorney was representing the appellant in this 
appeal as well; this is not the case.  The record has been 
clarified and all the essential documents, including a proper 
current 'Appointment of Representative' form, reflect that 
the veteran is represented by the Disabled American Veterans 
organization with respect to this appeal for entitlement to 
service connection for erectile dysfunction.




FINDING OF FACT

The competent medical evidence is in a state of equipoise as 
to whether treatment of the veteran's service-connected PTSD 
has caused his erectile dysfunction.


CONCLUSION OF LAW

The veteran's erectile dysfunction is proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the veteran is currently service 
connected for post traumatic stress disorder (PTSD).  The 
veteran's primary contention is that prescription medication 
used to treat his PTSD has caused erectile dysfunction.

Most significantly, the Board observes that the veteran 
submitted a May 2007 VA treatment record to the Board which 
is highly persuasive in resolving this appeal.  The May 2007 
VA treatment record concerns a mental health outpatient 
consultation concerning specifically the veteran's PTSD.  
This record shows that the veteran is prescribed 
"amitriptyline, bupropion and trazodone" in treatment of 
PTSD.  Most importantly, the record shows that the veteran's 
treating M.D. in connection with his PTSD medications 
commented that "Obviously, the amitriptyline is responsible 
for this erectile dysfunction."  During the consultation, it 
was decided that the veteran should not discontinue or try an 
alternative to this medication because of the substantial 
benefit the medication was having for some of the veteran's 
key PTSD-related symptoms.  This May 2007 VA treatment record 
which the veteran has submitted for the Board's review 
appears to be authentic and  is highly probative in this 
case; the record shows that competent medical expert has 
specifically attributed the veteran's erectile dysfunction to 
the treatment of his service-connected PTSD.

The veteran's June 2006 VA examination report shows the 
examiner's conclusion that "At 62 years old, the veteran's 
erectile dysfunction is more likely age-related than due to 
any other cause, less likely than not due to PTSD 
medications.  ED is not caused by or related to wellbutrin."  
At the time of this VA examination, the veteran's PTSD 
medications did include amitriptyline, and this fact was 
known to the VA examiner and acknowledged in the report.  
Thus, the June 2006 VA examination report is probative 
medical evidence weighing against the veteran's claim.  The 
Board notes that the examiner's rationale only specifies that 
wellbutrin is a medication unassociated with erectile 
dysfunction; the opinion presents a less emphatic conclusion 
regarding the unlikelihood that amitriptyline would be 
associated with erectile dysfunction.  Indeed, significantly, 
the veteran has submitted a prescription information sheet 
for amitriptyline which clearly indicates that "decreased 
sexual ability" is a documented side-effect of the drug.

The Board acknowledges that there are other VA treatment 
reports of record containing references of varying relevance 
regarding the veteran's PTSD treatment and his complaints of 
erectile dysfunction.  However, the Board believes that the 
May 2007 VA consultation report and the June 2006 VA 
examination report present the most probative objective 
evidence among the competent medical reports concerning the 
essential medical causation question in this case.

The veteran is competent to testify that he currently 
experiences the symptom of erectile dysfunction.  The veteran 
is competent to testify about the symptoms that a lay person 
can observe so long as the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet.App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet.App. 465, 
469-470 (1994) (lay testimony is competent when it regards 
features or symptoms of injury or illness).

In light of the specific and unequivocal medical opinion 
regarding the causation of this disability presented in the 
May 2007 VA consultation report, the Board finds the evidence 
to be, at least, in relative equipoise.  In giving the 
benefit of the doubt to the veteran, the Board finds that 
service connection for erectile dysfunction is warranted.  

The Board notes that even if the veteran's erectile 
dysfunction was not caused by the veteran's PTSD medication, 
service connection would be warranted if the veteran's 
erectile dysfunction was either aggravated by his PTSD 
pathology or the treatment of that pathology.  Under the 
circumstances, the Board finds that entitlement to service 
connection is warranted.


ORDER

Entitlement to service connection for erectile dysfunction is 
warranted.  The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


